Case 1:16-cv-01140-RJJ-PJG ECF No. 83 filed 01/15/19 PageID.1467 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KENNETH CONLIN,

               Plaintiff,
                                                              CASE NO. 1:16-CV-1140
v.
                                                              HON. ROBERT J. JONKER
VILLAGE OF CENTREVILLE, et al.,

               Defendants.
                                         /


                                              ORDER

        This matter is set for jury trial on Tuesday, January 29, 2019. In light of the continuing

partial government shutdown, however, the Court is cancelling the trial date at this time so the Court

can focus on required planning for an anticipated lapse in Judiciary funding, and on ensuring all

necessary work can continue on excepted (formerly known as essential) work functions; and so that

the parties to this case have time to plan their January schedules accordingly.

        Even though continued processing of civil cases generally qualifies as excepted work, the

Court concludes that there are higher priority matters that require more pressing attention at this

time. Letting the parties know sooner, rather than later, gives everyone maximum time to re-

schedule other matters. The Court will re-schedule the trial, and any additional necessary pre-trial

matters (since it has been a while since the final pretrial conference) as soon as practicable.



Date:    January 15, 2019                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
